Citation Nr: 0707086	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  96-04 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1. Entitlement to an increased evaluation for status 
postoperative left knee meniscectomy with instability, 
currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased evaluation for degenerative 
joint disease (DJD) of the left knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from March 1978 to June 1981.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO), 
which confirmed and continued the 20 percent evaluation in 
effect for a left knee disability with instability, and 
granted an additional 10 percent evaluation for left knee 
DJD.  The evaluations were continued by rating actions issued 
in January 2004 and January 2005.  In July 2005, the Board 
remanded these issues for additional evidentiary development.  
In September 2006, a supplemental statement of the case 
(SSOC) was issued which continued the evaluations assigned.  
The case is again before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's status postoperative left knee meniscectomy 
with instability is manifested by a mildly antalgic gait; 
moderate enlargement; marked crepitus; and limited flexion 
with pain at the extreme of motion; with no evidence of 
ankylosis or obvious deformity.

2.  The veteran's DJD of the left knee is manifested by X-ray 
evidence of osteoarthritis, with no indication of 
incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for status postoperative left knee meniscectomy with 
instability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic 
Codes (DCs) 5257, 5260, 5261 (2006).  

2.  The criteria for an evaluation in excess of 10 percent 
for the DJD of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, DCs 5003, 5010 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In April 2004 and August 2005 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  He was told what evidence was needed to substantiate 
his claims, to include what evidence and information VA would 
obtain in his behalf and what information and evidence he 
could submit.  He was told to submit any evidence relevant to 
his claims.

The Board finds that the content of the April 2004 and August 
2005 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Subsequently, the September 2006 SSOC was issued, 
which provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  In the 
SSOC mailed in September 2006, the veteran was provided with 
the provisions of the Dingess case.

II.  Applicable laws and regulations

The Board notes that, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations:  
(a) less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.); (b) more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); (c) weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) excess fatigability; (e) incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
pain on movement, swelling, deformity or atrophy of disuse, 
with instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing as 
related considerations.  38 C.F.R. § 4.45 (2006).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

A.  Status postoperative meniscectomy, left knee

The pertinent evidence of record includes the report of a 
February 1999 VA examination.  The veteran's knee displayed 
no tenderness, swelling, or deformity.  The patella had 
normal mobility and position.  There was mild laxity of the 
medial and lateral collateral ligaments.  He had full range 
of motion and 125 degrees of flexion, which was without pain, 
guarding, or crepitus.  It was estimated that, when the knee 
was symptomatic, he had a 15 percent decrease in excursion, 
strength, speed, coordination, and endurance.  

The veteran was re-examined by VA in August 2000.  He 
reported pain in the knee that was aggravated by activities.  
The objective examination found a moderate degree of 
tenderness over the left knee to palpation in the 
infrapatellar area.  The ligaments were intact, without undue 
ligamentous laxity.  Range of motion was from 0 to 100 
degrees and was limited by stiffness and pain.  He had 
perhaps an additional 10 percent increase in functional loss 
due to pain and stiffness, which was noted as not necessarily 
related at all times to the degree of physical activity.

VA outpatient treatment records developed between 1999 and 
2002 showed a history on January 7, 2002, of two past 
arthroscopic procedures on the left knee.  His knee had 
started to hurt again, and he reported occasional locking.  

The veteran was afforded another VA examination in May 2002.  
He noted that he had trouble with forward flexion beyond 90 
degrees due to pain.  He stated that he could walk two to 
three miles before the knee would start to hurt and he had to 
stop.  The knee would be worse in cold weather.  The 
objective examination noted synovial hypertrophy and a very 
minimal antalgic gait, favoring the right.  He could only 
squat about half-way due to pain.  There was some subpatellar 
crepitus.  The arthroscopic scars displayed minimal 
tenderness and were nonadherent and non-depressed.  Range of 
motion was from 0 to 90 degrees.  There was no obvious laxity 
to the anterior drawer, posterior drawer or to medial or 
lateral collateral ligament testing, although these maneuvers 
were somewhat tender to the patient.  Instability of the left 
knee was negligible.  

Between 2002 and 2004, the veteran was treated by VA for 
complaints of left knee pain and some swelling.  There was 
also some laxity.  In April 2003, there was no gait 
instability.  On July 31, 2003, there was slight swelling 
without redness, effusion, or discoloration.  In April 2004, 
his gait and ambulation were normal.

Another VA examination was performed in March 2006.  He noted 
that he had pain every day; he further noted that the knee 
would give way whenever he attempted to walk for any length 
of time.  He said that he would wear a brace in cold weather.  
There were no specific feelings of coordination but he said 
that his knee would give way after about 5 blocks.  The 
objective examination noted that he had a mildly antalgic 
gait.  He could squat about a third of the way down with 
increased pain.  He had moderate enlargement of the left 
knee, as well as marked crepitus.  He had a slightly positive 
anterior drawer sign and about 1to 2+ anterior drawer sign.  
There was no collateral ligament laxity.  Range of motion was 
from 0 to 90 degrees.  There was no change in motion with 
repetitive movements.  The medial and lateral joint lines 
were tender and crepitus was noted.  He had pain at the 
extremes of motion, particularly at 90 degrees of flexion, 
which caused some discomfort.  There was no evidence of 
subluxation, with a loss of 50 degrees of flexion.  There was 
no ankylosis, mild synovial hypertrophy, and no obvious 
deformity.  The assessment was left knee strain with mild 
ligamentous laxity and mild instability.  The examiner noted 
that during flare-ups the veteran would have a loss of 15 
degrees of motion, with no change in range of motion after 
repetitive use.  Pain caused most of the limitation, although 
there was some weakened movement and incoordination.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6. 

According to 38 C.F.R. Part 4, DC 5257, a 20 percent 
evaluation is warranted when there is moderate recurrent 
subluxation or lateral instability of the knee.  The 30 
percent evaluation requires severe recurrent subluxation or 
lateral instability.

A 0 percent evaluation is warranted when flexion is limited 
to 60 degrees.  Limitation to 45 degrees warrants a 10 
percent evaluation; limitation to 30 degrees warrants a 20 
percent evaluation; and limitation to 15 degrees warrants a 
30 percent evaluation.  38 C.F.R. Part 4, DC 5260.

A 0 percent evaluation is warranted when extension is limited 
to 5 degrees.  Limitation to 10 degrees warrants a 10 percent 
evaluation; limitation to 15 degrees warrants a 20 percent 
evaluation; limitation to 20 degrees warrants a 30 percent 
evaluation; limitation to 30 degrees warrants a 40 percent 
evaluation; and limitation to 45 degrees warrants a 50 
percent evaluation.  38 C.F.R. Part 4, DC 5261.

After a careful review of the evidence of record, it is found 
that entitlement to an evaluation in excess of 20 percent has 
not been established.  There is no indication in the record 
that the veteran suffers from more than moderate instability 
of the left knee joint.  While not completely dispositive, 
the record contains references to the veteran experiencing 
mild ligamentous laxity with mild instability resulting.  
There is no indication that the veteran has suffered from any 
falls related to this instability and the record indicates 
that he is able to jog a quarter of a mile in warm weather.  
Therefore, it is found that the 20 percent evaluation, which 
is applicable when there is moderate instability, adequately 
compensates the veteran for his current degree of disability.  
Nor there is any evidence to support separate evaluations for 
limited flexion and extension of the knee joint.  See 
VAOPGCPREC 9-2004.  The evidence indicates that the 
limitation of flexion and extension of the left knee is not 
currently compensable.  

Finally, the Board notes that it has considered the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40.  The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected left knee disability are contemplated in the 20 
percent rating assigned by the Board.  There is no indication 
that pain, due to disability of the left knee, has caused 
functional loss greater than that contemplated by the 20 
percent evaluation assigned; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, severe instability of the left knee.  38 C.F.R. § 
4.40, 4.45; DeLuca v. Brown, supra. 

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for status 
postoperative left knee meniscectomy with instability.

B.  DJD, left knee

The February 1999 VA examination showed that the veteran had 
mild spur formation.  The osteoarthritic changes were 
described as mild and manifested primarily by spurring.  The 
August 2000 X-ray showed mild narrowing of the left lateral 
knee joint space with hypertrophic spurring of the lateral 
aspect of the lateral femoral condyle and the lateral tibial 
plateau.  There was also moderate subchondral sclerosis of 
the lateral tibial plateau.

Another VA examination of the veteran was conducted in May 
2002.  The X-ray showed moderate lateral and patellofemoral 
compartment spurring, as well as mild lateral joint space 
narrowing.  There was a small amount of suprapatellar 
effusion.  There was no evidence of fracture or dislocation, 
and normal bony mineralization.

A June 2003 X-ray of the veteran's left knee revealed that 
the osseous structures articulated in a normal fashion and 
were satisfactorily mineralized.  There was mild to moderate 
narrowing of the joint space, mostly in the medial aspect.  
Degenerative lipping changes were noted at the articular 
margins of the proximal tibial, distal femora, and bilateral 
patellofemoral joints.  There was no joint effusion.

The veteran was afforded another VA examination in March 
2006.  The X-ray revealed mild lateral compartment narrowing 
and moderate lateral and patellofemoral osteophytes.  There 
was no evidence of large suprapatellar effusion.

Under 38 C.F.R. Part 4, DC 5010, traumatic arthritis is to be 
rated as degenerative arthritis.  38 C.F.R. Part 4, DC 5003, 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint of group 
of minor joints affected by limitation of motion to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
is warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
evaluation requires
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  

After a careful review of the evidence of record, the Board 
finds that entitlement to a 20 percent evaluation has not 
been established.  While there is X-ray evidence of the 
presence of degenerative changes, there is no indication in 
the objective record that the veteran experiences 
incapacitating exacerbations as a result.  Therefore, there 
is no evidence to support a finding of entitlement to an 
increased evaluation at this time.

Finally, the Board notes that it has considered the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veterans 
service-connected left knee DJD are contemplated in the 10 
percent rating assigned by the Board.  There is no indication 
that pain, due to disability of the left knee, has caused 
functional loss greater than that contemplated by the 10 
percent evaluation assigned; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, incapacitating exacerbations of the DJD of the left 
knee.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra. 

Therefore, the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for DJD of the 
left knee.

C.  Extraschedular evaluations

According to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The evidence indicates that the veteran works as a climate 
control technician; as a consequence, it cannot be found that 
his left knee disability has caused marked interference with 
employment.  There is also no evidence to suggest that he has 
required frequent periods of hospitalization for the 
treatment of his left knee.  Therefore, the Board finds no 
exceptional circumstances in this case that would warrant 
referral for consideration of an extraschedular evaluations.


ORDER

Entitlement to an increased evaluation for status 
postoperative left knee meniscectomy with instability, 
currently evaluated as 20 percent disabling, is denied. 

Entitlement to an increased evaluation for degenerative joint 
disease (DJD) of the left knee, currently evaluated as 10 
percent disabling, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


